                                                                  JS-6
     Cyrus Safa
 1   Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Rosa Medina Ortega
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
 9
10
11   ROSA MEDINA ORTEGA,                     ) Case No.: 2:18-cv-02758-ADS
                                             )
12                                           ) ORDER OF DISMISSAL
                  Plaintiff,                 )
13                                           )
           vs.                               )
14   NANCY A. BERRYHILL, Deputy              )
     Commissioner for Operations,            )
15                                           )
     erforming the duties and functions not )
16   reserved to the Commissioner of Social, )
                                             )
17                                           )
                  Defendant.                 )
18
19
           The stay is now lifted and the above captioned matter is dismissed with
20
     prejudice, each party to bear its own fees, costs, and expenses.
21
         IT IS SO ORDERED.
22   DATE: January 25, 2019
                                 /s/ Autumn D. Spaeth
                           ___________________________________
23                         THE HONORABLE AUTUMN D. SPAETH
                           UNITED STATES MAGISTRATE JUDGE
24
25
26

                                              -1-
     DATE: January 24, 2019      Respectfully submitted,
 1
                                 LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                       /s/ Cyrus Safa
 3                            BY: __________________
                                 Cyrus Safa
 4                               Attorney for plaintiff Rosa Medina Ortega
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                         -2-
                            CERTIFICATE OF SERVICE
 1                     FOR CASE NUMBER 2:18-CV-02758-ADS
 2
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 3
     Court for this court by using the CM/ECF system on January 24, 2019.
 4
 5         I certify that all participants in the case are registered CM/ECF users and

 6   that service will be accomplished by the CM/ECF system.
 7
                               /s/ Cyrus Safa
 8
                               _______________________________
 9                             Cyrus Safa
                               Attorneys for Plaintiff
10                             ___________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                -3-
